Citation Nr: 1522033	
Decision Date: 05/22/15    Archive Date: 06/01/15

DOCKET NO.  13-30 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for back disability, to include mild scoliosis and kyphosis of the thoracic lumbar spine.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a right ankle disability.  


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from July 2002 to July 2005, with additional Reserve and National Guard service.
These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in April 2009 where the examiner opined that the Veteran's back disability preexisted service and was not aggravated beyond its normal progression during service.  She further opined that the Veteran's ankles were normal upon examination and that the Veteran "could have some predisposition to minor instability however in reality there was no indication in the military service that she ever sprained or injured the ankles."   The examiner concluded that the Veteran's ankle problems preexisted service and were not aggravated by service.  

The Board finds that the April 2009 VA examination is inadequate for adjudication purposes.  In that regard, the examiner opined that the Veteran's ankle and back disabilities preexisted service and were not aggravated beyond their natural progression.  However, the examiner's opinion is based on an inaccurate legal standard.  

When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that (1) the Veteran's disability was both preexisting and (2) it was not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the Veteran is not entitled to service-connected benefits. However, if the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322. 

Here, no ankle or back disabilities were noted on the Veteran's May 2002 enlistment examination.  Therefore, the Veteran is presumed sound.  Accordingly, it must be determined whether the presumption of soundness is rebutted by clear and unmistakable evidence.  A remand is necessary for an opinion as to whether it is clear and unmistakable that the Veteran's ankle and back disabilities pre-existed service and whether it is clear and unmistakable that any such disabilities were not aggravated or that any increase was due to the natural progression.  See 38 U.S.C.A. § 1111; Horn v. Shinseki, 25 Vet. App. 231, 234 (2012).

It is noted that the Veteran did not report for a VA examination scheduled in May 2013.  The Veteran has since reported that she did not receive the scheduling letter in time and is willing to report for an examination.
 
Further, there is evidence that the Veteran's right ankle and back disability may be related to her original left ankle injury.  The Veteran has not been provided notice regarding secondary service connection.  Accordingly, appropriate notice concerning secondary service connection claims should be provided on remand.  

It is also noted that the Veteran reported that she was in "in an accident and injured her back in '96.'  Since then her back has been in continuous pain..."  See October 17, 2003 service treatment record.  As the Veteran reported that she served in the Louisiana Army National Guard from May 1996 to August 1997, those records may provide relevant information and should be obtained.  While the RO requested those records in December 2008 it appears that the letter was returned to VA.

Accordingly, the case is REMANDED for the following action:

1.  Provide notice to the Veteran concerning how to substantiate a claim for service connection as secondary to a service-connected disability.

Also ask her to provide or identify any records pertaining to treatment of her claimed disabilities, including any records pertaining to treatment following a 1996 accident.

2.  Obtain any service treatment and personnel records pertaining to the period of service the Veteran reports she had with the Louisiana Army National Guard from May 1996 to August 1997.

If, after continued efforts to obtain Federal records the VA concludes that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  The Veteran must then be given an opportunity to respond.

3.  Then, schedule the Veteran for a VA examination to evaluate her claims of service connection for a right and left ankle disability and back disability.  The electronic claims file must be made available to, and reviewed by, the examiner.  All appropriate clinical testing should be conducted.  The examiner also should provide a medical opinion that expressly addresses the following:

Left Ankle

(a) Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's left ankle disability pre-existed the period of active service from July 2002 to July 2005.  Please provide a complete explanation for the opinion.

(b) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing left ankle injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(c) If not, opine as to whether any left ankle disability at least as likely as not (a probability of 50 percent or greater) that had its onset in, or is otherwise related to the Veteran's period of active duty service.  Please provide a complete explanation for the opinion. 

Right Ankle

(d)  Whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's right ankle disease or injury pre-existed the period of active service from July 2002 to July 2005.  Please provide a complete explanation for the opinion.

(e) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing right ankle disease or injury WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(f)  If not, opine as to whether any right ankle disability at least as likely as not (a probability of 50 percent or greater) that had its onset in, or is otherwise related to the Veteran's period of active duty service.  Please provide a complete explanation for the opinion.

(g)  If not, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is caused by her left ankle disability.

(h)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's right ankle disability is aggravated (i.e., worsened) by her left ankle disability, to include as a result of compensating for her left ankle disability and/or an altered gait associated with the left ankle disability.

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

Back Disability

(i) Explain whether the Veteran's kyphosis and scoliosis are congenital or developmental defects or diseases.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].

(j)  If either is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional back disability.  

(k)  If either is a disease, is it clear and unmistakable (obvious, manifest, and undebatable) that kyphosis and/or scoliosis pre-existed active service from July 2002 to July 2005.  Please provide a complete explanation for the opinion.

(l) If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing kyphosis and/or scoliosis WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(m) With respect to any current back injury or disease other than kyphosis and scoliosis, is it clear and unmistakable (obvious, manifest, and undebatable) that such pre-existed active service from July 2002 to July 2005.  Please provide a complete explanation for the opinion.

(n)  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the pre-existing back injury or disease WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase in service was due to the natural progress.  Please provide a complete explanation for the opinion.

(o)  If a response from (k) to (n) was negative, opine as to whether any current back disability at least as likely as not (a probability of 50 percent or greater) had its onset in or is otherwise related to the Veteran's period of active duty service.  Please provide a complete explanation for the opinion.

The examiner's attention is directed to the Veteran's report that she carried heavy ruck sacks during service.  

(p)  If not, opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is caused by her left or right ankle disabilities.

(q)  Whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's back disability is aggravated (i.e., worsened) by her left or right ankle disabilities.

If aggravation is found, the examiner should identify the percentage of disability which is attributable to the aggravation.  

The examiner's attention is directed to the April 2009 VA examination report and the following service treatment notes:

A September 2002 Fort Lee Sick Slip indicates that the Veteran complained about pain and swelling in her left ankle.

An October 2003 service treatment note indicates that the Veteran complained of left ankle pain and back pain for 2 weeks.  The Veteran reported that she sprained her ankle in 2002 while marching.  

The Veteran further reported that she injured her back in 1996 and has had continuous pain since.  See service treatment record dated October 17, 2003.

In November 2004, the Veteran complained of ankle pain.  On examination, the left ankle had lateral swelling and tenderness of palpation.  The Veteran was diagnosed with left ankle sprain.  

A January 2005 treatment note indicates that the Veteran reported left ankle pain and was assessed with ankle strain.  She was placed on a physical profile for one month due to her left ankle pain and recommended for physical therapy.  The Veteran also reported pain on the lateral side of her right ankle.  

In March 2005 and April 2005, the Veteran complained of left ankle pain and low back pain.  In an April 2005 separation medical assessment, the examiner noted left ankle pain and lower back pains.  In May and June 2005, the Veteran was seen for left ankle pain and low back strain.   

A complete rationale should be given for all opinions and conclusions expressed. If the examiner is unable to offer an opinion without resorting to speculation, it is essential that he or she provide an explanation for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  For example, if it cannot be determined from current medical knowledge that a specific in-service injury or disease could possibly cause the claimed condition or the actual cause cannot be selected from multiple potential causes, provide a complete explanation for that determination.   

4.  Ensure that the information provided in the examination report satisfies the criteria above and, if not, return the report as insufficient.  Then readjudicate the Veteran's claim after ensuring that any other appropriate development is complete.  If the benefits sought remain denied, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




